DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 9-11, 13-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Hendry et al., (US 2019/0253732) which teaches an encoder determining reference samples based on a location of a current block of a current picture of the 360-degree video data and a packing arrangement that defines an arrangement of a plurality of regions in the current picture;  and JVET-D0067, Sauer et al., (Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 4th Meeting: Chengdu, CN, 15–21 October 2016, Document: JVET-D0067) which teaches a method for the modification of motion compensation for the purpose of 360° video coding targeting 360° video which is projected to 2D such that it consists of planar faces of an object, e.g. a cube or icosahedron. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 (and the analogous limitations of claims 7, 11 and 16) including an encoding apparatus configured to: generate an extension region of a first face of a reference frame of a video signal, wherein the first face comprises first image content of a first image plane, wherein the extension region comprises a plurality of extension samples, wherein a first sample value of each of the extension samples is based on a second sample value of a sample of a second face of the reference frame, and wherein the second face comprises second image add the picture level extension usage information to a bitstream after finishing the motion determination for the whole picture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARNIE A MATT/Primary Examiner, Art Unit 2485